                                  Case 1:19-cr-00318-GLR Document 30 Filed 07/18/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant



                                                   UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                          District of Maryland


                            United States of America
                                           v.                                      )
                                                                                   )
                                                                                           CaseNo.~00-
                                                                                                            SEALED
                                                                                                             {9-t93/~
                                                                                   )
                            Michael Williams" Mega"                                )
                                                                                   )
                                                                                                                                                                           C'
                                                                                   )                                                                     ~                 ~ - (";:l
                                       Defendant
                                                                                                                                                              ::0                    .~j,



                                                                   ARREST WARRANT                                                    -
                                                                                                                                               r-"
                                                                                                                                                         J
                                                                                                                                                                  ~..
                                                                                                                                                                      CP                      ,.
                                                                                                                                                                                            -'\



                                                                                                                                         "v
                                                                                                                                              ',/
                                                                                                                                                     f        -         cfJ
                                                                                                                                                                                 (                "'
                                                                                                                                                                                                  ::.-
To:          Any authorized law enforcement officer                                                                                            '~t
                                                                                                                                                                           -<)
                                                                                                                                                                                        .-.
                                                                                                                                                                                            .-,
                                                                                                                                                                  \        ~                  C?
             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge witli9J1turtnec~ss~delay),
(name of person        10   be arrested)        Michael Williams" Mega"
                                                                                                                                    -,. \,'
                                                                                                                                         >J
                                                                                                                                                                               u'v?~ "..:
who is accused of an offense or violation based on the following document filed with the court:                                          -:2.
r!i    Indictment                  o    Superseding Indictment           o   Infomlation      o   Superseding Infonnation                      O:::'Complaint.
o      Probation Violation Petition                    o   Supervised Release Violation Petition         o Violation   Notice                  O'-Order of the Court

This offense is briefly described as follows:
     Conspiracy to Distrubute Controlled Substances                                                                                                  - ,..1

                                                                                                                                                         ,
                                                                                                                                                     "   !




Date:                                                                                  -~~.
                                                                                                          Issl


City and state:                  Baltimore, Maryland                                          A. David COPBerthite, U.S Magistrate Judge
                                                                                                            Printed name   (II/(I   Iitle


                                                                                 Return

             This warrant was received on              (date)   U - ""l1' \ '1         • and the person was arrested on     (date)                   J -11-(1
at    (citymtdstate)               \3><'\\\          th\)~-----

Date:           ,-          \   \-lVj

                                                                                                            Printed name and title
